DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 02/16/2022.
Claims 2, 6-7, 9, 13-14, 16 and 19-20 have been cancelled.
Claims 1, 3-5, 8, 10-12, 15, 17 and 18 are pending in this action.
This action is final.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, 10-11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Chang) (US 2019/0380081 A1) in views of Yi et al. (Yi) (US 2017/0215225 A1) and Kuo (US 2008/0119188 A1).
As per claim 1: Chang disclose a wireless communication method comprising: receiving, by a terminal device, configuration information that is used to perform
mobility (note handover) management on the terminal device and that is sent by a network device (note base station) (see abstract; fig. 1; par. 0329), wherein the configuration information comprises indication information, and the indication information is used to configure a packet data convergence protocol (PDCP) layer entity (see par. 0328, lines 15-28) and
determining, by the terminal device according to the key information, whether to re-establish the PDCP layer entity (see par. 0329). But, Chang does not explicitly teach about --- wherein determining, by the terminal device according to the key information, UE receives the RADIO BEARER RECONFIGURATION message, the ciphering algorithm of the UE will be changed (i. e., reconfigured) to the designated one if the ciphering algorithm of the UE and the designated one are different (see par. 0026). Therefore, it the 
ciphering algorithm of the UE will be changed to the designated one if the ciphering algorithm of the UE and the designated one are different (see par. 0026).
As per claim 3: Chang teaches about a method of claim 1 wherein:
determining, by the terminal device according to the key information, whether to re-establish the PDCP layer entity (see par. 0329), comprises:
skipping re-establishing, by the terminal device, the PDCP layer entity when it is determined that the key information (note indication) of the PDCP layer entity is kept unchanged (see par. par. 0329). When the references are combined, Chang’s indication can be replaced with Yi's security key. Furthermore, the phrase “whether reestablishment of the PDCP entity or the RLC entity is required, thus avoiding overheads and a delay caused by unnecessary reestablishment of the PDCP entity or the RLC entity’ obviously reads on the claimed feature --- skipping re- establishing, by the terminal device, the PDCP layer entity when it is determined that the key information of the PDCP layer entity is kept unchanged.
 As per claim 4: Chang teaches about a method of claim 1 wherein when some or all network nodes accessed by the terminal device are changed, the terminal device receives the configuration information sent by the network device (see at least, fig. 1; par. 0101, 0104). 
As per claim 8: the features of claim 8 are similar to the features of claim 1, except claim 8 is directed to a terminal device required to perform the steps of claim 1. It is to be noted that the terminal device is also disclosed by Chang’s reference (applied to

As per claim 10: the feature of claim 10 is similar to the feature of claim 3. Hence, claim 10 has been rejected on the same ground and motivation as claim 3.
As per claim 11: the feature of claim 11 is similar to the feature of claim 4. Hence, claim 11 has been rejected on the same ground and motivation as claim 4.
As per claim 15: the features of claim 15 are similar to the features of claim 1, except claim 15 includes — a computer system comprising, one or more processors; and one or more memories storing computer-readable instructions that, upon execution by the one or more processors, configure the computer system — to perform the steps of claim
1. These features are also disclosed by Chang’s reference (see par. 0071, 0331, 0336, 0339). Hence, claim 15 has been rejected on the same ground and motivation as claim 1.
As per claim 17: the feature of claim 17 is similar to the feature of claim 3. Hence, claim 17 has been rejected on the same ground and motivation as claim 3.
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 8 and 15 above, and further in view of Sammour et al. (Sammour) (US 2009/0175163 A1).
As per claim 5: Chang discloses about a method of claim 1 further comprising:
determining, by the terminal device when the terminal device re-establishes the PDCP layer entity according to the indication information (see par. 0329). But, Chang does not explicitly teach about — a compression algorithm needs to be reset. However, in the same field of endeavor, Sammour teaches — when the PDCP layer/entity 225 is 
 As per claim 12: the feature of claim 12 is similar to the feature of claim 5. Hence, claim 12 has been rejected on the same ground as claim 5. 
As per claim 18: the feature of claim 18 is similar to the feature of claim 5. Hence, claim 18 has been rejected on the same ground as claim 5.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-5, 8, 10-12, 15 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        2/19/2022